UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1125


LENIR RICHARDSON,

                Plaintiff - Appellant,

          v.

O. J. FAULK, Officer, badge #2908; D. N. CUSTER, Officer,
badge #3756; OFFICER RIZZA; COMMONWEALTH OF ATTORNEY; MARIO
TORRES, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:15-cv-01489-LMB-TCB)


Submitted:   May 26, 2016                    Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.       Kimberly Pace Baucom,
Assistant County Attorney, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lenir Richardson seeks to appeal the district court’s order

denying her motion to remand and denying her motion for recusal.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The

order Richardson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.              Richardson may seek

review   of   these   decisions      on   appeal    from   the    court’s   final

judgment.     Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction.              We dispense with

oral   argument    because     the    facts   and    legal    contentions       are

adequately    presented   in    the    materials     before      this   court   and

argument would not aid the decisional process.

                                                                        DISMISSED




                                          2